 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     JEROME PRICE, SBN 278893
 3
     Assistant Federal Defenders
 4   Designated Counsel for Service
     801 I Street, Third Floor
 5   Sacramento, CA 95814
     T: (916) 498-5700
 6   Attorneys for Defendant
 7   DONALD CARNEY

 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                 )   Case No. 2:20-CR-32-WBS-3
                                               )
11                     Plaintiff,              )   [PROPOSED] ORDER FOR
                                               )   TRANSPORTATION PURSUANT TO 18
12
                           vs.                 )   U.S.C. § 4285
13                                             )
     DONALD CARNEY,                            )   Judge: Hon. Allison Claire
14                                             )
                      Defendant.               )
15
            TO:       THE UNITED STATES MARSHALS SERVICE (“USMS”)
16
            To enable defendant Donald Carney to attend his August 9, 2021 judgment and sentencing
17
     hearing in the Sacramento division of the Court for the Eastern District of California, and as
18
     authorized pursuant to 18 U.S.C. §4285:
19
            IT IS HEREBY ORDERED that the USMS pay defendant Donald Carney’s transportation
20
            expenses from New Port Richey, Florida to Sacramento, California; this travel will occur
21
            sometime between Thursday, August 5, 2021 and Saturday August 7, 2021.
22
            IT IS HEREBY FURTHER ORDERED that the USMS pay for defendant Donald Carney’s
23
            subsistence expenses to Sacramento, California, not to exceed the amount authorized as a
24
25          per diem allowance for travel under 5 U.S.C. § 5702(a).

26
27   Dated: July 8, 2021

28

     Proposed Order                                  1          United States v. Carney, 2:20-CR-32-WBS-3
